                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

KESHAV G. MANGAL and
MUKESH MANGAL                                                           PLAINTIFFS

v.                                                 CAUSE NO. 1:19CV232-LG-RHW

CITY OF PASCAGOULA, JACKSON
COUNTY, MS                                                              DEFENDANT

     MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S
                     MOTION TO DISMISS

      BEFORE THE COURT is the [3] Motion to Dismiss filed by Defendant City

of Pascagoula. The Motion argues that Plaintiffs’ Complaint should be dismissed

because it fails to state a claim for relief. Plaintiffs responded to the Motion, and

Defendants filed a reply brief. Because Plaintiffs failed to adequately address the

legal arguments raised in Defendant’s Motion – including whether their takings

claim is ripe – the Court ordered supplemental briefing. (See Order Taking Under

Advisement Motion to Dismiss, ECF No. 11.) Each side has submitted a

supplemental brief. Having considered the submissions of the parties, the record,

and relevant law, the Court finds that Defendant’s Motion to Dismiss should be

granted.

                                     I. BACKGROUND

      Plaintiffs Keshav Mangal and Mukesh Mangal owned a four-plex property

located on Jackson Avenue in Pascagoula, Mississippi. According to their

Complaint, the City of Pascagoula attempted to exercise eminent domain and take

their property under a “quick take” procedure for the purpose of expanding city-
owned athletic fields. The City filed suit in the Special Court of Eminent Domain of

Jackson County, Mississippi, paid 85% of a court-appointed appraiser’s determined

appraisal value for their property into the eminent domain court’s registry, and

gained immediate possession of Plaintiff’s property. Plaintiffs assert that the City

had no right to utilize the statutory “quick take” procedure, but nonetheless did so

and mailed Plaintiffs’ four-plex tenants a letter advising that the tenants should

vacate the premises because the property was to be condemned.

      Public court records attached to the parties’ briefing indicate that the Court

of Eminent Domain initially granted the City the right of immediate title and

possession of Plaintiff’s property on August 2, 2018 (see Resp. Opp. Ex. B, ECF No.

9-2), but then set aside that decision by agreed order on October 16, 2018. (See

Resp. Opp. Ex. C, ECF No. 9-3.) On January 7, 2019, the Court of Eminent Domain

entered an Agreed Final Judgment, which ordered

             that total compensation and damages due to Defendants,
             Keshav G. Mangal and Mukesh K. Mangal, is
             $160,000.00; inclusive of any additional amounts that
             may be allowed by statute or otherwise with the sole
             exception of Defendants’ claims regarding removal of their
             tenants and the use of ‘quick take’ by the City . . . .

(Mot. Dismiss Ex. A, 2, ECF No. 3-1 (emphasis added).) Thus, the Agreed Final

Judgment entered in the Court of Eminent Domain did not dispose of all of

Plaintiffs’ claims related to the City’s exercise of eminent domain over their four-

plex. Explicitly not resolved by the Agreed Final Judgment was Plaintiffs’ claim

that the City effected an earlier taking by sending a letter to Plaintiffs’ tenants

advising them to vacate the premises because the property was going to be


                                         –2–
condemned. The same is true of Plaintiffs’ claim that the City’s use of Mississippi’s

“quick take” procedure was improper. Plaintiffs’ Complaint, filed in state court on

February 20, 2019, asserts claims under 42 U.S.C. § 1983 for violation of their Fifth

and Fourteenth Amendment rights and rights under the corresponding provisions of

the Mississippi Constitution.

      On April 9, 2019, the City removed this case from the County Court of

Jackson County, Mississippi, invoking federal question jurisdiction. Shortly

thereafter, the City filed the instant Motion to Dismiss. The Motion argues (1)

Plaintiffs fail to state a constitutional takings claim, (2) any takings claim Plaintiffs

could state would be unripe, and (3) any other claims made by Plaintiffs are too

vague to plead a plausible claim to relief.

                                   II. DISCUSSION

   a. Motion to Dismiss Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      In deciding a Rule 12(b)(6) motion to dismiss, the Court accepts all well-

pleaded facts as true and views them in the light most favorable to Plaintiff. New

Orleans City v. Ambac Assur. Corp., 815 F.3d 196, 199 (5th Cir. 2016). But “the



                                          –3–
complaint must allege more than labels and conclusions, a formulaic recitation of

the elements of a cause of action will not do, and factual allegations must be enough

to raise a right to relief above the speculative level.” Jabaco, Inc. v. Harrah’s

Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009). “While legal conclusions can

provide the complaint’s framework, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 664. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678.

      “Documents that a defendant attaches to a motion to dismiss are considered

part of the pleadings if they are referred to in the plaintiff’s complaint and are

central to her claim.” Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288

(5th Cir. 2004). The orders entered in the proceedings before the Special Court of

Eminent Domain, though not specifically referred to in Plaintiffs’ Complaint, are

clearly central to their claim. Moreover, these orders may be considered because

they are all matters of public record. See Kaempe v. Myers, 367 F.3d 958, 965 (D.C.

Cir. 2004) (“[T]he cited documents are public records subject to judicial notice on a

motion to dismiss.”); Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993) (“To decide a motion to dismiss, courts generally

consider only the allegations contained in the complaint, exhibits attached to the

complaint and matters of public record.”). The Court may thus consider these

orders without converting the City’s Motion to one for summary judgment.




                                         –4–
   b. The Issue of Ripeness is Mooted by a Recent Supreme Court Decision

         The City originally argued in its Motion that Plaintiffs’ takings claim is

unripe because Plaintiffs had not sought compensation for the alleged taking

through available, adequate state procedures. Indeed, Plaintiffs had voluntarily

dismissed from the Special Court of Eminent Domain the claims now before this

Court. Williamson County Regional Planning Commission v. Hamilton Bank, 473

U.S. 172 (1985) created this ripeness doctrine. In the intervening period since the

Court’s Order for supplemental briefing, the Supreme Court overruled Williamson

County’s state litigation requirement in Knick v. Township of Scott, Pennsylvania,

139 S. Ct. 2162 (2019). The ripeness of Plaintiffs’ takings claim is no longer an

issue.

   c. Plaintiffs Have Failed to State a Takings Claim

         Plaintiffs’ takings claim is premised upon the letter sent by the City to the

tenants of the four-plex, which informed the tenants that (1) the City had “obtained

an Order of Immediate Title and Possession” regarding the property, (2) the

property was scheduled for demolition, (3) the tenants should “make plans for

immediate relocation,” and (4) the City provides relocation assistance for those in

need of it. (Resp. Opp. Ex. D, at 1, ECF No. 9-4.) Because this letter allegedly

caused Plaintiffs’ tenants to promptly vacate the premises and cease paying rent,

Plaintiffs claim the City’s conduct constituted a taking. However, accepted as true,

Plaintiffs’ allegations fail to state a takings claim.




                                           –5–
      “The Takings Clause of the Fifth Amendment, made applicable to the States

through the Fourteenth Amendment, Chicago, B. & Q.R. Co. v. Chicago, 166 U.S.

226 (1897), directs that ‘private property’ shall not ‘be taken for public use, without

just compensation.’” Phillips v. Wash. Legal Found., 524 U.S. 156, 163-64 (1998).

“[T]hough the classic taking is a transfer of property to the State or to another

private party by eminent domain, the Takings Clause applies to other state actions

that achieve the same thing.” Stop the Beach Renourishment, Inc. v. Fla. Dep’t of

Envtl. Prot., 560 U.S. 702, 713 (2010); see Tahoe-Sierra Pres. Council, Inc. v. Tahoe

Reg’l Planning Agency, 535 U.S. 302, 321-23 (2002) (explaining that a taking

requires government confiscation or physical occupation, or in the case of a

regulatory taking, a regulation so severe that it leaves no reasonably economically

viable use of the property).

             Thus, when the government uses its own property in such
             a way that it destroys private property, it has taken that
             property. Similarly, our doctrine of regulatory takings
             aims to identify regulatory actions that are functionally
             equivalent to the classic taking. Thus, it is a taking when
             a state regulation forces a property owner to submit to a
             permanent physical occupation or deprives him of all
             economically beneficial use of his property.

Stop the Beach, 560 U.S. at 713 (citations and internal quotation marks omitted).

      Plaintiffs do not indicate whether they allege the City’s conduct to be a

physical taking or a regulatory taking.1 It is clear that up until the point at which

the Agreed Final Order was entered in the eminent domain court, the City did not


1The direct appropriation of Plaintiffs’ four-plex – which is not at issue in this case
and which was resolved in the Special Court of Eminent Domain – was a physical
taking. See Washoe Cty. Nev. v. United States, 319 F.3d 1320, 1326 (Fed. Cir. 2003).

                                         –6–
physically occupy Plaintiffs’ property. A recent decision by the Federal Circuit

Court of Appeals also makes clear that Plaintiffs have not alleged facts establishing

either a physical taking of their property or a regulatory taking that similarly rises

to the level of a per se taking.2

       In Katzin v. United States, 908 F.3d 1350 (Fed. Cir. 2018), the Fish and

Wildlife Service faxed, to a prospective buyer of the plaintiff’s land, documents

detailing the federal government’s assertions of ownership over that land. The

prospective buyer withdrew from the purchase agreement, and several other

potential buyers refused to purchase the property. The plaintiff filed suit claiming

that the government’s fax constituted a non-possessory physical taking and also

rendered the property inalienable. The Federal Circuit disagreed, holding that “the

government’s mere sharing of information about its claim of ownership to real

property with a third party does not constitute a physical taking (or a per se

regulatory taking) of that property.” Katzin, 908 F.3d at 1361. “By sending the

Beasley fax, the government did not: physically occupy some part of Plaintiffs’

property, require Plaintiffs to suffer a permanent physical invasion, directly

appropriate Plaintiffs’ property, effect the functional equivalent of an ouster of

Plaintiffs’ possession, or deprive Plaintiffs of all economically beneficial use of

Plaintiffs’ property.” Id. at 1362. “Indeed, the Beasley fax did nothing more than

2
 “[T]wo categories of regulatory actions will generally be deemed to be per se
takings: where the government action requires ‘an owner to suffer a permanent
physical invasion of her property’ and where government ‘regulation[s] completely
deprive[ ] an owner of all economically beneficial use of her property.’” Katzin v.
United States, 908 F.3d 1350, 1361 (Fed. Cir. 2018) (quoting Casitas Mun. Water
Dist. v. United States, 543 F.3d 1276, 1289 (Fed. Cir. 2008)).


                                          –7–
disseminate information about the government’s property claims to Mr. Klaber and

other potential buyers; it did not actually change any rights in any part of Parcel 4.”

Id.

      Similarly, in this case, the City sent a letter to Plaintiffs’ tenants informing

them that the property in which they resided was going to be condemned and that

the City could provide moving assistance. The letter did not prevent Plaintiffs from

selling the property or oust Plaintiffs from the possession of their property. Rather,

the letter “disseminated information about the government’s claims,” and the

tenants (and, perhaps, the market) incorporated that information into their future

decision-making. Id. As explained by the Federal Circuit in Katzin, this conduct

constituted neither a physical taking nor a per se regulatory taking.

      Unlike physical takings claims, regulatory takings claims are governed by an

ad hoc fact-intensive assessment of several factors identified by the Supreme Court

in Pennsylvania Central Transportation Co. v. City of New York, 438 U.S. 104

(1978).

             [T]he Court’s decisions have identified several factors that
             have particular significance. The economic impact of the
             regulation on the claimant and, particularly, the extent to
             which the regulation has interfered with distinct
             investment-backed expectations are, of course, relevant
             considerations. So, too, is the character of the
             governmental action. A “taking” may more readily be
             found when the interference with property can be
             characterized as a physical invasion by government, than
             when interference arises from some public program
             adjusting the benefits and burdens of economic life to
             promote the common good.




                                         –8–
Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 124 (1978) (citations

omitted).

      Plaintiffs do not address any of these factors in their Complaint or their

briefing. They assert that they were deprived of the rental income they might have

otherwise received from the time their tenants vacated the property to the date the

City acquired the property by virtue of the Agreed Final Judgment. But they

overlook the underlying need for the asserted regulation, itself, to impact Plaintiffs’

property. Here, City’s conduct was not directed at – and did not interfere with – the

plaintiffs. The City’s conduct was directed at Plaintiffs’ tenants, who decided to

vacate the property. This government action towards third parties – though it may

have frustrated Plaintiffs’ contracts with those tenants – did not constitute a

regulatory taking. See Huntleigh USA Corp. v. United States, 525 F.3d 1370, 1381

(Fed. Cir. 2008) (“Huntleigh alleges that it suffered a loss of business as a result of

the government’s regulation of a third party. The federal government imposed

screening obligations upon commercial airlines in 1974. With the enactment of

ATSA in 2001, however, Congress drastically reduced the demand for Huntleigh’s

services. ATSA did not, however, regulate Huntleigh directly. Rather, it modified

governmental regulation of the airlines, which resulted in adverse economic

consequences for Huntleigh. . . . In other words, ATSA had the effect of ‘frustrating’

Huntleigh’s business expectations, which does not form the basis of a cognizable

takings claim.”).




                                         –9–
       To the extent that Plaintiffs claim that the City took their property by

commencing condemnation proceedings, this claim also fails as a matter of law. The

act of commencing condemnation proceedings in good faith similarly does not

constitute a regulatory taking “even though the commencement of such proceedings

may diminish the market value of the property.” Willard v. City of Beaumont, 761

F.2d 1100, 1101 (5th Cir. 1985) (citing Kirby Forest Indus., Inc. v. United States, 467

U.S. 1, 14-15 (1984)).

       Additionally, nothing suggests that a takings claim asserted under Section 17

of the Mississippi Constitution3 is treated differently than a takings claim under the

Fifth Amendment of the Constitution of the United States, and Plaintiffs do not

make such an argument. Without proof to the contrary, Plaintiffs have failed to

state a claim under the Mississippi Constitution for the same aforementioned

reasons.

    d. Plaintiffs Fail to State Any Other Plausible Claim

       Plaintiffs purport to make a claim regarding the impropriety of the City

having used Mississippi’s “quick take” procedure to take possession of their

property. However, Plaintiff’s do not elaborate further. They do not explain how or

why the City’s use of the procedure was wrong, or what steps the City took that

were improper. If Plaintiffs intend to attack the propriety of the procedure itself,

3“Private property shall not be taken or damaged for public use, except on due
compensation being first made to the owner or owners thereof, in a manner to be
prescribed by law; and whenever an attempt is made to take private property for a
use alleged to be public, the question whether the contemplated use be public shall
be a judicial question, and, as such, determined without regard to legislative
assertion that the use is public.” Miss. Const. § 17.


                                        – 10 –
they also do not explain its infirmities. A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (2009). Plaintiffs’ allegations do not allow the Court to reasonably infer the

City’s liability for improperly utilizing the “quick take” procedure.

                                     III. CONCLUSION

      The Court has determined that Plaintiffs fail to state a takings claim under

the Federal and State constitutions and that Plaintiffs otherwise fail to otherwise

articulate a claim for relief based on the City’s use of the “quick take” procedure.

The City’s Motion to Dismiss will therefore be granted, and Plaintiffs claims will be

dismissed.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [3] Motion to

Dismiss filed by Defendant City of Pascagoula is GRANTED. Because this is the

first time Plaintiffs’ claims have been dismissed, they are dismissed without

prejudice, and Plaintiffs will be granted an opportunity to amend their Complaint

so as to state a claim for relief. Any amended complaint must be filed within

fourteen (14) days of the entry of this Order. Failure to timely file amended

allegations will result in the entry of a final judgment in this matter.

      SO ORDERED AND ADJUDGED this the 29th day of July, 2019.

                                        s/   Louis Guirola, Jr.
                                        LOUIS GUIROLA, JR.
                                        UNITED STATES DISTRICT JUDGE




                                         – 11 –
